Citation Nr: 0936500	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
anxiety disorder, not otherwise specified, effective prior to 
January 16, 2008.  

2.  Entitlement to a rating in excess of 30 percent for 
anxiety disorder, not otherwise specified, effective January 
16, 2008.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the sacro-iliac joint.

4.  Entitlement to a rating in excess of 10 percent for a 
hiatal hernia with a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran performed verified active duty service from 
December 1958 to September 196, from February 1965 to 
February 1969, and from March 1976 to July 1982.  He was 
medically retired in July 1982, and at  that time had more 
than twenty years of active duty service. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Regional 
Office.  


FINDINGS OF FACT

1.  Since the date of claim, the Veteran's anxiety disorder, 
not otherwise specified, was productive of occupational and 
social impairment with and occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  It was not manifested by occupational 
and social impairment with reduced reliability and 
productivity.

2.  Since January 16, 2008, the Veteran's anxiety disorder, 
not otherwise specified, has not been productive of 
occupational and social impairment with reduced reliability 
and productivity.  

3.  The Veteran's sacro-iliac arthritis is not manifested by 
flexion less than 61 degrees, by a combined range of 
thoracolumbar motion less than 121 degrees, or by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

4.  The Veteran's hiatal hernia and duodenal ulcer is neither 
manifested by moderate impairment with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; nor is it manifested by continuous moderate 
manifestations; nor is it manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, which is productive of considerable impairment of 
health.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for anxiety 
disorder, not otherwise specified, effective from the date of 
claim to January 16, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9400 (2009).

2.  The criteria for a rating in excess of 30 percent for 
anxiety disorder, not otherwise specified, effective January 
16, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9400 (2009).

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the sacro-iliac have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5242 (2009).

3.  The criteria for a rating in excess of 10 percent for a 
hiatal hernia with a duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Codes 7305, 
7346 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to increased ratings for his service-connected 
anxiety, low back disability, and hiatal hernia with a 
duodenal ulcer.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In May 2004, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  In particular, VA informed the 
Veteran that in order to establish an increased rating for 
the Veteran's service-connected disability, the evidence had 
to show that such disability had worsened and the manner in 
which such worsening had affected the Veteran's employment 
and daily life.  The RO also set forth the criteria for 
rating the Veteran's service-connected disabilities. 

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain 38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of the 
Veteran's VA treatment records, as well as those from private 
health care providers.  VA also received lay statements from 
the Veteran's family, supervisors, and co-workers.  On 
several occasions, VA examined the Veteran to determine the 
extent of impairment due to his anxiety, low back disability, 
and hiatal hernia with a duodenal ulcer.  Finally, in March 
2006, the Veteran had a hearing at the RO, at which he 
testified to the effects of his service-connected 
disabilities.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claims; and there is no evidence of any VA error 
in notifying or assisting him that could result in prejudice 
to him or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

During his March 2006 hearing, the Veteran testified that the 
ratings for his service-connected anxiety, low back 
disability, and hiatal hernia with a duodenal ulcer do not 
adequately reflect the level of impairment caused by those 
disabilities.  He stated that he was taking medication for 
each disorder and he argued that they affected his employment 
and his daily living.  Therefore, he maintained that 
increased ratings were warranted.  

After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence supports the claim of 
entitlement to a 30 percent rating for anxiety prior to 
January 16, 2008.  To that extent, the appeal is allowed.  
The Board, however, finds that the evidence preponderates 
against the claims of entitlement to a rating in excess of 30 
percent for anxiety, and against entitlement to ratings in 
excess of 10 percent for sacroilliac arthritis and a hiatal 
hernia with duodenal ulcer.  To that extent, the appeal is 
denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Anxiety

The Veteran's anxiety disorder, not otherwise specified, is 
rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 
9400.  A 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for anxiety when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Relevant to an evaluation of the level of impairment caused 
by a psychiatric disability is the score on the Veteran's 
Global Assessment of Functioning Scale.  That scale is found 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM -
IV), and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 
4.130.  A global assessment of functioning score between 61 
and 70 reflects some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  DSM IV at 32.  A global assessment of 
functioning score between 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning.  Id. 

Prior to January 16, 2008

A review of the evidence, including the Veteran's treatment 
records; the reports of VA psychiatric examinations in 
September 2004 and April 2006; and lay statements dated in 
March and July 2006, show that prior to January 16, 2008, the 
Veteran's anxiety was manifested primarily by irritability, 
anxiousness, worry, agitation, some memory problems, a 
depressed mood, and anger.  While he did not miss work due to 
his psychiatric disability, it was noted that his supervisors 
were understanding and generally helpful in assisting the 
Veteran with his problems.  For example, they permitted him 
to take a break when he became agitated and reportedly gave 
him a more isolated work assignment.  In this regard, the 
July 2006 statement from a former fellow employee attested to 
the Veteran's limited interpersonal relations at work and 
general depressive state regarding his work environment and 
personal life.  The former fellow employee recounted the 
Veteran's inability to perform multiple tasks and to focus on 
a single task to the point of untimeliness.  

Although the Veteran did not receive regular psychiatric 
treatment prior to January 16, 2008, he did take medication 
for anxiety.  His assigned global assessment of functioning 
scores ranged from 60 to 65, which indicated that at its 
worst, the Veteran's service-connected anxiety was productive 
of moderate social and industrial impairment.  

On balance, the foregoing manifestations suggest that since 
the date of claim and through January 16, 2008, the Veteran's 
anxiety has been productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Such impairment met or more nearly approximated the 
criteria for a 30 percent rating.  At the very least, there 
was an approximate balance of evidence both for and against 
the Veteran's claim for a higher rating.  Under such 
circumstances, reasonable doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, for 
the period from the date of claim to January 16, 2008, a 30 
percent rating for anxiety was warranted.  To that extent, 
the appeal is allowed.

In arriving at this decision, the Board considered assigning 
a still higher schedular evaluation, however, since the date 
of claim and through January 16, 2008, he was found to be, 
generally, alert and well-oriented.  He presented no 
communication abnormalities, and his thought processes and 
content were intact.  There was no evidence of impaired 
judgment or thinking, and no evidence of panic attacks 
occurring more than once a week.  Absent competent evidence 
of greater symptomatology a rating in the excess of 30 
percent for anxiety disorder, not otherwise specified, was 
not warranted.  

Since January 16, 2008

A further review of the evidence, including the Veteran's 
treatment records; a January 16, 2008 VA psychiatric 
examination report; and lay statements from the Veteran's 
family and a supervisor at work, show that the appellant's 
anxiety continues to be manifested primarily by irritability, 
anxiousness, worry, agitation, some depressed mood, and 
anger.  His assigned global assessment of functioning score 
is 60, which, as noted above, is compatible with no worse 
than moderate impairment.  Although he continues to take 
medication for anxiety, he does not receive regular treatment 
for that disability.  Moreover, it has not caused him to miss 
work.  His supervisors and fellow employees continue to be 
understanding, and his supervisor considers him to be an 
excellent employee and a credit to the postal service.  

Generally, the Veteran continues to function satisfactorily.  
Although his daughter reports that he has panic attacks, 
there is no competent evidence that they occur more than once 
a week.  Moreover, there is no competent evidence of 
occupational and social impairment with reduced reliability 
and productivity due to a flattened affect, and there is no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech.  The Veteran understands complex commands, and his 
thinking is not impaired.  Indeed, the preponderance of the 
evidence is negative for any findings that the Veteran's 
anxiety meets or more nearly approximates the criteria for a 
higher level of compensation.  

Absent competent evidence of greater symptomatology an 
increased rating is not warranted.  Accordingly, the 
currently assigned 30 percent rating is confirmed and 
continued.  To that extent, the appeal is denied.



Sacro-Iliac Joint Arthritis 

The Veteran's sacroiliac arthritis is rated in accordance 
with the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A 10 percent rating is warranted for sacroiliac arthritis 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; or, when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
when there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  Id.

A 20 percent rating is warranted when forward thoracolumbar 
flexion is greater than 30 degrees but not greater than 60 
degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, 
however, the general rating formula for rating back disorders 
specifically provides that the rating criteria are 
controlling regardless whether there are or are not as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease  
38 C.F.R. § 4.71a.

A review of the evidence discloses that the Veteran's 
sacroiliac arthritis is manifested primarily by complaints of 
pain, stiffness, and limited mobility.  However, the reports 
of his VA examinations show that he is able to flex his 
lumbar spine forward to at least 70 degrees and to extend it 
backward to at least 15 degrees.  He is also able to flex his 
spine laterally to at least 20 degrees on the left and 21 
degrees on the right and to rotate it to at least 30 degrees, 
bilaterally.  Combined, his range of low back motion no less 
than 186 degrees.  Although he reportedly wears an elastic 
back support, there is no competent evidence that his back 
disability has resulted in an impaired gait.  Indeed, he does 
not wear a brace or require the use of any aids to 
ambulation, such as a cane or crutches.  His back is 
reportedly straight with normal musculature; and there is no 
there is no competent evidence of muscle spasms or an 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

While the Veteran reports occasional flare-ups of low back 
pain, there is no competent evidence of weakened movement, 
excess fatigability, or incoordination.  In addition, 
repetitive motion does not result in any further limitation 
of motion.  There is no evidence of heat, deformity, or 
neurologic deficits associated with the Veteran's sacroiliac 
arthritis.  

The Veteran's supervisor and a fellow employee reports that 
the appellant has had numerous doctor's appointments and, on 
occasion, has had to take a break or leave work early.  
However, there is no competent evidence that the disorder has 
caused him to miss work, and, as noted above, his supervisor 
considers the Veteran an excellent employee and an asset to 
the Postal Service.  In addition, the examiners have stated 
that his service-connected arthritis of the sacroiliac joint 
does not interfere with the performance of his activities of 
daily living.  In fact, he does his own yard work, rides and 
restores motorcycles, and participates in long distance 
motorcycle rides.  

On balance, the foregoing manifestations most nearly 
approximate the criteria for the 10 percent rating currently 
in effect.  Accordingly, an increased rating is not 
warranted; and to that extent, the appeal is also denied.



The Hiatal Hernia with a Duodenal Ulcer

The Veteran's duodenal ulcer is rated in accordance with 
38 C.F.R. § 4.114, Diagnostic Code 7305.  A 10 percent rating 
is warranted for mild impairment manifested by recurring 
symptoms once or twice yearly.  A 20 percent rating is 
warranted for moderate impairment manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.

The hiatal hernia is rated in accordance with 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  A 30 percent rating is 
warranted for a hiatal hernia manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, which is productive of considerable impairment of 
health.  A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity. 

The evidence shows that the Veteran's service-connected 
hiatal hernia and duodenal ulcer are manifested primarily 
heartburn and some mild reflux symptoms.  He reports that on 
occasion food gets caught in his throat.  However, his 
symptoms are generally mild in nature, and there is no 
competent evidence that the manifestations of his hiatal 
hernia are productive of any incapacitating episodes.  

The appellant's nutritional status is good, and he is 5 feet 
7 inches tall and weighs at least 197 pounds.  Finally, the 
preponderance of the evidence shows that the general state of 
the Veteran's health is good.  The preponderance of the 
evidence also shows that his hiatal hernia and duodenal ulcer 
have had no more than a mild affect on his employment or on 
his activities of daily living.  A considerable impairment of 
health due to these disorders in not shown.  Such 
manifestations meet or more nearly approximate the schedular 
criteria for a 10 percent rating under each of the applicable 
diagnostic codes.  Accordingly, an increased rating is not 
warranted, and the appeal is denied.


Additional Considerations

In arriving at the foregoing decisions, the Board considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the disorders at issue.  The 
evidence, however, does not show any of the disorders are 
manifested by such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2009).  Rather, the record shows that the 
manifestations of those disabilities are contemplated by the 
regular schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a 30 percent rating from the date of claim to 
January 16, 2008, is granted, subject to the law and 
regulations governing the award of monetary benefits. 

Entitlement to a rating in excess of 30 percent for anxiety 
disorder, not otherwise specified is denied.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the sacro-iliac joint is denied.

Entitlement to a rating in excess of 10 percent for a hiatal 
hernia with a duodenal ulcer is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


